Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,087,166. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claim 1-18 recites the features/limitation of claims 1-20 of instant application. For example:

Instant application
Reference.
Claim limitation.
1. A method, comprising: extracting a global feature of an image sample, and extracting a local feature of the image sample; extracting a global feature of a text sample, and extracting a local feature of the text sample; and training an image-text matching model according to the global feature and the local feature of the image sample and according to the global feature and the local feature of the text sample.
2. The method of claim 1, further comprising: determining, via the image-text matching model, and according to a global feature and a local feature of an inputted image and a global feature and a local feature of an inputted text, a matching degree between the inputted image and the inputted text.



4. The method of claim 2, further comprising:
mapping the global feature of the inputted image and the global feature of the inputted text via the image-text matching model into a specified semantic space, to calculate a similarity between the global feature of the inputted image and the global feature of the inputted text;
mapping the local feature of the inputted image and the local feature of the inputted text into the specified semantic space, to calculate a similarity between the local feature of the inputted image and the local feature of the inputted text; and determining the matching degree between the inputted image and the inputted text according to the similarity between the global feature of the inputted image and the global feature of the inputted text and according to the similarity between the local feature of the inputted image and the local feature of the inputted text.

5. The method of claim 1, wherein the local feature of the image sample is extracted by:
dividing the image sample into a quantity of image blocks; calculating probabilities, respectively corresponding to the quantity of image blocks, that each of the quantity of image blocks includes a specified category of image information; and selecting a maximum probability from the probabilities, features of an image block of the quantity of image blocks corresponding to the maximum probability are regarded as the local feature of the image sample.

12. An apparatus, comprising: a memory storing computer program instructions; and a processor coupled to the memory and configured to execute the computer program instructions and perform a method including: extracting a global feature of an image sample, and extracting a local feature of the image sample; extracting a global feature of a text sample, and extracting a local feature of the text sample; and training an image-text matching model according to the global feature and the local feature of the image sample and according to the global feature and the local feature of the text sample.
13. The apparatus of claim 12, wherein the processor is configured to execute the computer program instructions and further perform:
determining, via the image-text matching model, and according to a global feature and a local feature of an inputted image and a global feature and a local feature of an inputted text, a matching degree between the inputted image and the inputted text.



15. The apparatus of claim 13, wherein the processor is configured to execute the computer program instructions and further perform:
mapping the global feature of the inputted image and the global feature of the inputted text via the image-text matching model into a specified semantic space, to calculate a similarity between the global feature of the inputted image and the global feature of the inputted text; mapping the local feature of the inputted image and the local feature of the inputted text into the specified semantic space, to calculate a similarity between the local feature of the inputted image and the local feature of the inputted text; and determining the matching degree between the inputted image and the inputted text according to the similarity between the global feature of the inputted image and the global feature of the inputted text and according to the similarity between the local feature of the inputted image and the local feature of the inputted text.
Claim.
1. A training method of an image-text matching model, the method being performed by a computing device and comprising: extracting a global feature and a local feature of an image sample; extracting a global feature and a local feature of a text sample; training a matching model according to the extracted global feature and local feature of the image sample and the extracted global feature and local feature of the text sample, to determine model parameters of the matching model; and determining, by the matching model, according to a global feature and a local feature of an inputted image and a global feature and a local feature of an inputted text, a matching degree between the image and the text.



2. The method according to claim 1, further comprising: mapping the respective global features of the image and the text through the matching model into a specified semantic space, to calculate a similarity between the global features of the image and the text; mapping the respective local features of the image and the text into the specified semantic space, to calculate a similarity between the local features of the image and the text; and determining the matching degree between the image and the text according to a weight of the similarity between the global features and a weight of the similarity between the local features.







6. The method according to claim 1, wherein the extracting a local feature of an image sample comprises: dividing the image sample into a specified quantity of image blocks, and for each image block, calculating a probability that the image block comprises a specified category of image information; and selecting maximum probabilities of respective specified categories of image information in the specified quantity of image blocks, the maximum probabilities of the respective specified categories of image information constituting the local feature of the image sample.

12. A non-transitory computer readable medium containing program instructions for training an image-text matching model, wherein execution of the program instructions by one or more processors of a computing system causes the one or more processors to perform the steps of: extracting a global feature and a local feature of an image sample; extracting a global feature and a local feature of a text sample; training a matching model according to the extracted global feature and local feature of the image sample and the extracted global feature and local feature of the text sample; and determining model parameters of the matching model, the matching model being used to determine, according to a global feature and a local feature of an image and a global feature and a local feature of a text, a matching degree between the image and the text.





13. The non-transitory computer readable medium according to claim 12, wherein the one or more processors further performs the steps of: mapping the respective global features of the image and the text through the matching model into a specified semantic space, to calculate a similarity between the global features of the image and the text; mapping the respective local features of the image and the text into the specified semantic space, to calculate a similarity between the local features of the image and the text; and determining the matching degree between the image and the text according to a weight of the similarity between the global features and a weight of the similarity between the local features.

Explaining of the difference for ODP…



Claim Rejections - 35 USC § 102
2.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 10,11,12-13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Joseph et al.US 20200334486 A1.
Regarding claim 1, Joseph disclose for extracting a global feature of an image sample, and extracting a local feature of the image sample ( see “ [0050] In an embodiment of the present invention, the image centric features extraction techniques applied by the feature extraction unit 214 for feature extraction from the generated grayscale images, sketch images, similar and dissimilar images may include, local features extraction, global features extraction”); extracting a global feature of a text sample, and extracting a local feature of the text sample ( see [0049], see “the output of the pre-classification unit 210 containing the image type and application type of a pre-processed image and the extracted text, fed via the text extraction unit 216 to the feature extraction unit 214, is subjected to application specific feature extraction”, also see Fig.2  see the output of text extraction unit 216 which fed to feature extraction unit 214 for extraction of global and local features) ; and
training an image-text matching model according to the global feature and the local feature of the image sample and according to the global feature and the local feature of the text sample (see [0034] see “the image processing subsystem 202 is capable of being trained using various cognitive techniques for performing functionalities. The cognitive techniques applied may include, but are not limited to, artificial intelligence, machine learning, deep learning or the like. The image processing subsystem 202 comprises an image processing engine 206, a processor 218 and a memory 220”, also see [0050], see “similar and dissimilar images may include, local features extraction, global features extraction, CNN technique-based feature extraction and auto-encoder technique-based feature extraction”).
Regarding claim 2, Joseph disclose for, determining, via the image-text matching model, and according to a global feature and a local feature of an inputted image and a global feature and a local feature of an inputted text, a matching degree between the inputted image and the inputted text (see [0007], see “The retrieved similar images are ranked for determining the most similar images with respect to the query images. Further, the system is configured to analyze similarity between the query images and the retrieved similar images. Further, based on the analysis the retrieved similar images are re-ranked”, also see [0057, see “the extracted features of the pre-classified query image and generated images are matched by the similarity analyzer 226 with the received features from the feature database 224. After feature matching, the image database 206 is invoked by the similarity analyzer 226 for retrieving the images having similar features with respect to the extracted features of pre-classified query image and generated images. Thereafter, the first category of images retrieved is a list of most similar ‘N’ images from the image database 206 based on their feature resemblance after the feature match with the extracted features of the pre-classified query images and generated images”).
Regarding claim 10, Joseph disclose for, wherein the method and training of the image-text matching model are both performed by a same computing device (see “[0034] The image processing subsystem 202 interfaces with a query image input device 204 for receiving and processing query images for similar image retrieval. Further, image processing subsystem 202 interfaces with an image database 206 for retrieving similar images as compared to query images and processing stored images before being provided as similar image as compared to the query image”).
Regarding claim 12, see the rejection of claim 1. Except for a processor coupled to the memory and configured to execute the computer program instructions (see Fig.2 see processor 218, and memory 220, see [0035]). Hence it is similarly analyzed and rejected.
Regarding claim 11, see the rejection of claim 1. It recites similar limitations as claim 1. Hence it is similarly analyzed and rejected.
Regarding claim 13, see the rejection of claim 2. It recites similar limitations as claim 2. Hence it is similarly analyzed and rejected.
Regarding claim 20, see the rejection of claim 1. Except for a computer-readable storage medium (see [0093], see “a computer readable storage medium (storage 414)”). Hence it is similarly analyzed and rejected.
Allowable Subject Matter
3.		The following is a statement of reasons for the indication of allowable subject matter: claims 3-9 and 14-19, would be in allowable condition, if applicant overcome the above rejections. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Joseph et al.US 20200334486 A1. failed to teach or suggest for features/limitations of claims 3-9 and 14-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meany et al. US20210232802 is cited because the reference teaches “The associated identifiers (e.g., part numbers) for the best matches, along with their likelihoods, are returned and presented to the user via graphical display 30. The database 40 can be an image-based neural network, and a ranked list of possible matches for that object. The computerized recognition system can extract photometric descriptors and/or features to eliminate many of the possible matches that are not the correct size, shape, proportions”, in [0059].
JI et al. US 20200293874 is cited because the reference teaches “[0080] Each predicate p.sub.i is input into a Convolutional Neural Network (CNN) to encode it. The CNN comprises a convolutional layer 510 and a max-pooling layer 512. The convolutional layer 510 extracts local features, and the max-pooling layer 512 extracts global features”.
HAN et al. US 20190392632 is cited because the reference teaches “the kinds of algorithms are not limited, and the second feature extraction algorithm may use all algorithms capable of extracting the global feature data and the local feature data. For example, the global feature data may be data representing an appearance shape (or a silhouette) of the object, and the local feature data may be data representing an internal feature of the object”, in [0087].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664